@

UNITED STATES DEPARTMENT OF EDUCATION
" OFFICE

OF SPECIAL EDUCATION

AND REHABILITATIVE

SERVICES

Q

JUL

-

5 2001

Mr. R. David Cousineau, President, and
Mr. David L. Halbett, Manager, Therapeutic Services
Seattle Children's Home
2142 Tenth Avenue West
Seattle, Washington 98119
Dear Mr. Cousineau and Mr. Halbett:
This is a response to the four inquiries set forth in your November 8, 2000 letter and
during subsequent telephone discussions between Mr. Halbett and Troy Justesen of our
office. You asked for clarification of the child-find, educational and financial
responsibilities under the Individuals with Disabilities Education Act (IDEA) for children
with disabilities who are Washington residents and placed in the Seattle Children's Home
School, a private in-patient/residential psychiatric treatment program. You specifically
asked if these responsibilities vary based on (1) whether the placement was made by an
agency, a court or the child's parent and (2) the fact that the State is the guardian of a
child. Our responses are based on the information provided in your letter and during your
follow-up telephone conversations with our staff.
By way of background, Part B of the IDEA requires each State educational agency (SEA)
to ensure that all children with disabilities in the State have the right to a free appropriate
public education (FAPE). 20 U.S.C. §§ 1402(8) and 1412(a)(1)(A); 34 CFR §§300.300
and 300.600. The only exception to this rule are children whose parents have placed
them in a private school or facility even though FAPE was available. (This point is
explained in more detail below). If a public agency determines in an individual situation
that the student cannot receive an appropriate education from the programs that the public
agency conducts and therefore placement in a public or private residential program is
necessary to provide special education and related services to the child, the program,
including non-medical care and room and board, must be at no cost to the parents of the
child. 34 CFR §300.302.
Furthermore, each SEA shall ensure that a child with a disability who is placed in or
referred to a private school or facility by a public agency is provided special education
and related services in conformance with the child's individualized education program
(IEP) and with the standards that apply to education provided by the SEA and local
educational agencies (LEAs) at no cost to the parents. A child placed by a public agency
with responsibility for providing education to children with disabilities in a private school
or facility has all of the fights of a child with a disability who is served by a public
agency. 20 U.S.C. §§1402(8) and 1412(a)(10)(B) and 34 CFR §300.401. See, e.g., Kerr
Center Parents Assn. v. Charles. 897 F.2d 1463 (9 th Cir. 1990k

4 0 0 MARYLAND AVE., S W

WASHINGTON, D.C. 2 0 2 0 2

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to promote e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t the Nation.

Mr. R. David Cousineau
Mr. David L. Halbett
Page 2
In situations where a student's educational needs are inseparable from the child's
emotional needs and the student is determined on an individualized basis to require the
therapeutic and habilitation services of a residential program in order to "benefit from
special education", these therapeutic and habilitation services may be "related services"
under the IDEA. 34 CFR §300.24. In such a case, the SEA is responsible for ensuring
the entire cost of that placement, including the therapeutic care as well as room and
board, is without cost to the parents. However, the SEA is not responsible for providing
medical care and, thus, visits to a doctor for treatment of medical conditions are not
covered as services under Part B. As stated earlier, parents are not required to bear the
costs of residential placement where such placement is determined essential to provide
FAPE. However, the SEA can and should look to other sources for financial
contributions needed to cover such costs. 34 CFR §300.600. Under Part B, the SEA is
responsible for identifying methods of ensuring services including clarifying the
responsibilities of various State agencies, including both financial responsibility and
coordination of services. 34 CFR §300.142. If it is necessary, for example, to place a
child with a disability in a residential facility, a State may utilize interagency agreements
with other State agencies in order to determine how to share the cost of that placement.
See, 34 CFR §§300.142 and 300.301. If, on the other hand, the child's emotional
disturbance is distinct from the student's academic learning and the habilitation and
treatment components of the residential placement are not required in order for the child
to benefit from special education, the SEA's responsibility is limited to the educational
portion of the residential placement.
The determination of whether the treatment and habilitation components of a residential
treatment program are "related services" under the IDEA is made on an individualized
basis by the child's IEP team. Your comment that some of the students are placed in
your facility based on their having met medical necessity criteria for a State program does
not negate the independent requirement under the IDEA that the child's IEP team (or a
hearing officer or court decision issued under the IDEA) identify the FAPE requirements
for a child. Either before or immediately after a public agency places a child with a
disability in, or refers a child to, a private school or facility, an IEP team meeting would
need to be convened to develop an IEP for the child (or review and, if necessary, revise
an existing IEP). The public agency must ensure that a representative of the private
school or facility attends the meeting. 34 CFR §300.344(a). If the representative cannot
attend, the agency shall use other methods to ensure participation by the private school or
facility, including individual or conference telephone calls. Even if a private school or
facility implements a child's IEP, the responsibility for compliance remains with the
public agency and the SEA. See, 34 CFR §300.349.
An issue underlying the questions stated earlier is which school district in the State is
responsible for the cost of these residential placements. This is a matter of State law and,
generally, States allocate responsibility for the provision of FAPE based on the school
district in which the child's parents reside. Although Part B of the IDEA does not
address which school district in a State is responsible for the cost of a placement, under
Part B, the SEA must exercise general supervision over all educational programs for

Mr. R. David Cousineau
Mr. David L.'Halbett
Page 3
children with disabilities residing in the State, and has the ultimate responsibility for
ensuring the availability of FAPE to these children. 34 CFR §300.600. Therefore, if
there is a question regarding which school district is responsible for the cost of a
placement, the State is responsible for ensuring that the issue is resolved.
However, when FAPE has been offered that meets the special education and related
services needs of a child with a disability, and the parent chooses not to accept the
program offered to their child by the LEA, and instead elects to enroll their child in a
private school or facility, then the district is not required to pay for that child's private
education. See, 20 U.S.C. § 1412(a)(10)(A) with exceptions set forth at 1412(a)(10)(C);
34 CFR §300.403. Parentally-placed private school children with disabilities have no
individual right to special education and related services under Part B of the IDEA and
thus, a school district is not required to serve every parentally-placed private school child
with a disability. See, 34 CFR §§300.403 and 300.450. I f a school district elects to serve
a particular parentally-placed private school child with a disability, it is not required to
provide that child with the full range of services under Part B.
With respect to the identification and evaluation of children suspected of having a
disability as defined under the IDEA, such requirements also apply to parentally-placed
private school children, including children in private psychiatric treatment programs. This
requirement is termed "child find" and applies to all children with disabilities residing in
the State. 20 U.S.C. § 1412(a)(3)(A) and 34 CFR §300.125. Child find refers to ongoing
activities undertaken by SEAs and, as appropriate, to LEAs to locate, identify, and
evaluate all children residing in the State who are suspected of having disabilities under
the IDEA. Under Part B, each LEA must conduct child find for all children in public and
private schools, including religious schools and other private facilities, residing in the
jurisdiction of the LEA, regardless of the severity of their disability, who are in need of
special education and related services. See, 34 CFR §300.451. Once children are
identified who are suspected of having disabilities under Part B, LEAs must have
procedures for conducting, at no cost to parents, evaluations to determine eligibility for
services under the IDEA of such children residing in their jurisdiction within a reasonable
period of time.
Regarding your inquiry as to whether the fact that the State is a guardian of the child does
not change our discussion above as to the SEA's responsibility to ensure that FAPE is
provided at no cost to a child with a disability. Under the IDEA, separate provisions
apply when a child is a ward of the State but these provisions are designed to ensure that
an impartial person acts on behalf of a child with a disability in, among other things,
providing consent, attending IEP meetings, and determining educational placements.
See, 20 U.S.C. §1415(b)(2) and 34 CFR §§300.20(a)(4) and 300.515.

Mr. R. David Cousineau
Mr. David L. Halbett
Page 4
We hope that this information is helpful. If you need further information regarding this
matter, you may contact Troy Justesen at 202-205-9053, or JoLeta Reynolds at 202-2055507.
Sincerely,

Patricia J. Guard
Acting Director,
Office of Special Education Programs

CC"

Dr. Douglas Gill

Washington Department of Public Instruction '

